
	
		II
		111th CONGRESS
		1st Session
		S. 1588
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide the same tax treatment for both commercial and noncommercial
		  investors in oil and natural gas and related commodities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Tax-breaks for Oil Profiteering
			 Act or the STOP
			 Act.
		2.Capital gain or loss from sale or exchange
			 of oil or natural gas and related commodities treated as short-term capital
			 gain or loss
			(a)Gain or loss on applicable
			 commodities
				(1)In generalPart IV of subchapter P of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to special rules for determining
			 capital gains and losses) is amended by adding at the end the following new
			 section:
					
						1261.Capital gain or loss from sale or exchange
				of oil or natural gas and related commodities treated as short-term capital
				gain or loss
							(a)General ruleIf a taxpayer has gain or loss from the
				sale or exchange of any applicable commodity which, without regard to this
				section, would be treated as long-term capital gain or loss, such gain or loss
				shall, notwithstanding any other provision of this title, be treated as
				short-term capital gain or loss.
							(b)Applicable commodityFor purposes of this section—
								(1)In generalThe term applicable commodity
				means—
									(A)oil or natural gas (or any primary product
				of oil or natural gas) which is actively traded (within the meaning of section
				1092(d)(1)),
									(B)a specified index (within the meaning of
				section 1221(b)(1)(B)(ii)) a substantial portion of which is, as of the date
				the taxpayer acquires its position with respect to such specified index, based
				on 1 or more commodities described in subparagraph (A),
									(C)any notional principal contract with
				respect to any commodity described in subparagraph (A) or (B), and
									(D)any evidence of an interest in, or a
				derivative instrument in, any commodity described in subparagraph (A), (B), or
				(C), including any option, forward contract, futures contract, short position,
				and any similar instrument in such a commodity.
									(2)Exception for certain section 1256
				contractsSuch term shall not
				include a section 1256 contract (as defined in section 1256(b)) which is
				required to be marked to market under section 1256(a).
								(c)Special rule for certain partnership
				interestsFor purposes of
				this section, if a taxpayer recognizes gain or loss on the sale or exchange of
				any interest in a partnership, the portion of such gain or loss which is
				attributable to unrecognized gain or loss with respect to 1 or more applicable
				commodities shall be treated as short-term capital gain or loss. The preceding
				sentence shall not apply if the taxpayer is otherwise required to treat such
				portion of gain or loss as ordinary income or loss.
							(d)ApplicationThis section shall apply to any applicable
				commodity acquired after August 31, 2009, and before January 1,
				2014.
							.
				(2)Conforming amendments
					(A)Section 1222 of such Code is amended by
			 striking the last sentence thereof.
					(B)The table of sections for part IV of
			 subchapter P of chapter 1 of such Code is amended by adding at the end the
			 following new item:
						
							
								Sec. 1261. Capital gain or loss
				from sale or exchange of oil or natural gas and related commodities treated as
				short-term capital gain or
				loss.
							
							.
					(b)Application to section 1256
			 contracts
				(1)In generalSection 1256(f) of the Internal Revenue
			 Code of 1986 (relating to special rules) is amended by adding at the end the
			 following new paragraph:
					
						(6)Special rules for certain commodity
				contracts
							(A)All gain or loss from commodity contracts
				treated as short-term gain or lossIn the case of a section 1256 contract
				which is an applicable commodity, subsection (a)(3) shall be applied to any
				gain or loss with respect to such contract—
								(i)by substituting 100 percent
				for 40 percent in subparagraph (A) thereof, and
								(ii)without regard to subparagraph (B)
				thereof.
								(B)Treatment of mixed straddlesA taxpayer may not make an election under
				subsection (d), or an election under the regulations prescribed pursuant to
				section 1092(b)(2), with respect to any mixed straddle if any position forming
				a part of such straddle is a section 1256 contract which is an applicable
				commodity. For purposes of this subparagraph, if any section 1256 contract
				which is part of a straddle is an applicable commodity, any other section 1256
				contract which is part of such straddle shall be treated as an applicable
				commodity.
							(C)Applicable commodityFor purposes of this paragraph, the term
				applicable commodity has the meaning given such term by section
				1261(b), except that such section shall be applied without regard to paragraph
				(2) thereof.
							(D)ApplicationThis paragraph shall apply to any
				applicable commodity acquired after August 31, 2009, and before January 1,
				2014.
							.
				(2)Special rule for loss
			 carrybacksSection 1212(c) of
			 such Code (relating to carryback of losses from section 1256 contracts to
			 offset prior gains from such contracts) is amended by redesignating paragraph
			 (7) as paragraph (8) and by inserting after paragraph (6) the following new
			 paragraph:
					
						(7)Special rule for losses all of which are
				treated as short-termIf any
				portion of the net section 1256 contracts loss for any taxable year is
				attributable to a net loss from contracts to which section 1256(f)(6)
				applies—
							(A)this subsection shall be applied first to
				such portion of such net section 1256 contracts loss and then to the remainder
				of such loss, and
							(B)in applying this subsection to such
				portion—
								(i)notwithstanding paragraph (1)(B), all of
				the loss attributable to such portion and allowed as a carryback shall be
				treated as a short-term capital loss, and
								(ii)notwithstanding paragraph (6)(A), all of
				the loss attributable to such portion and allowed as a carryback shall be
				treated for purposes of applying paragraph (6) as a short-term capital gain for
				the loss
				year.
								.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to applicable commodities acquired after August 31,
			 2009, in taxable years ending after such date.
			3.Gains and losses from oil and natural gas
			 and related commodities treated as unrelated business taxable income
			(a)In generalSection 512(b) of the Internal Revenue Code
			 of 1986 (relating to modifications to unrelated business taxable income) is
			 amended by adding at the end the following new paragraph:
				
					(20)Treatment of gains or losses from
				commodities
						(A)In generalNotwithstanding paragraph (5) or any other
				provision of this part—
							(i)income, gain, or loss of an organization
				with respect to any applicable commodity shall not be excluded but shall be
				taken into account as income, gain, or loss from an unrelated trade or
				business, and
							(ii)all deductions directly connected with such
				income or gain shall be allowed.
							(B)Exception for ordinary income and
				lossesSubparagraph (A) shall
				not apply to any income, gain, or loss of an organization which, if not
				excluded under this title and without regard to subparagraph (A), would be
				treated as ordinary income or loss.
						(C)Look-thru in the case of foreign
				corporations
							(i)In generalIf an organization owns directly or
				indirectly stock in a foreign corporation, the organization's pro rata share of
				any income, gain, or loss of such corporation (and any deductions directly
				connected with such income or gain) with respect to 1 or more applicable
				commodities shall be taken into account under subparagraph (A) in the same
				manner as if such commodities were held directly by the organization. Any such
				item shall be taken into account for the taxable year of the organization in
				which the item arises without regard to whether there was an actual
				distribution to the organization with respect to the item. For purposes of this
				clause, the rule under section 1261(c) shall apply in determining the income,
				gain, or loss of the foreign corporation with respect to applicable
				commodities.
							(ii)Sale of interests in
				corporationIf a taxpayer
				recognizes gain or loss on the sale or exchange of any share of stock in a
				foreign corporation, the portion of such gain or loss which is attributable to
				unrecognized gain or loss with respect to 1 or more applicable commodities
				shall be taken into account under subparagraph (A) in the same manner as if
				such commodities were sold or exchanged directly by the organization.
							(iii)No double countingThe Secretary shall prescribe such rules as
				are necessary to ensure that any item of income, gain, loss, or deduction
				described in clause (i) or (ii) is taken into account only once for purposes of
				this paragraph.
							(D)Applicable commodityFor purposes of this paragraph, the term
				applicable commodity has the meaning given such term by section
				1261(b), except that such section shall be applied without regard to paragraph
				(2) thereof.
						(E)RegulationsThe Secretary shall prescribe such
				regulations as are necessary to carry out the provisions of this paragraph,
				including regulations—
							(i)to prevent the avoidance of the purposes of
				this paragraph through the use of pass-thru entities or tiered structures,
				and
							(ii)to provide that this paragraph shall not
				apply to ownership interests of organizations in foreign corporations in cases
				where the income or gain of the foreign corporation from any applicable
				commodity is otherwise subject to tax imposed by this chapter.
							(F)ApplicationThis paragraph shall apply to any
				applicable commodity acquired after August 31, 2009, and before January 1,
				2014.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to applicable commodities acquired after August 31,
			 2009, in taxable years ending after such date.
			4.Study of tax treatment of commodities and
			 section 1256 contracts
			(a)StudyThe Secretary of the Treasury, or the
			 Secretary's delegate, shall conduct a study of the Federal income tax treatment
			 of section 1256 contracts under section 1256 of the Internal Revenue Code of
			 1986 and of applicable commodities under sections 1261, 1256(f)(6), and
			 512(b)(20) of such Code. Such study shall include an analysis of—
				(1)the average annual number of sales or
			 exchanges of such contracts and commodities, including the number of sales and
			 exchanges involving organizations exempt from Federal income taxation under
			 such Code,
				(2)whether the amendments made by this Act
			 have had any effect on the number or type of such sales and exchanges,
				(3)the effect of tax policy on the operation
			 of the commodities exchanges and on the demand for, and price of, commodities,
			 particularly with respect to oil and natural gas, and
				(4)such other matters with respect to such tax
			 treatment as the Secretary determines appropriate.
				(b)ReportThe Secretary shall, not later than January
			 1, 2012, report the results of the study conducted under subsection (a) to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives, together with such legislative recommendations as the
			 Secretary determines appropriate with respect to the Federal income tax
			 treatment of section 1256 contracts and applicable commodities.
			
